Fourth Court of Appeals
                                      San Antonio, Texas
                                            May 13, 2022

                                        No. 04-21-00562-CR

                                           Yuri MEDINA,
                                             Appellant

                                                  v.

                                      THE STATE OF TEXAS,
                                            Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CR1596
                             Honorable Ron Rangel, Judge Presiding


                                           ORDER
        Appellant’s brief was originally due on or before April 12, 2022 and was not filed. We
notified appellant’s counsel of the deficiency on April 21, 2022. See TEX. R. APP. P. 38.8(b)(2).
In that notice, we cautioned appellant that if we did not receive an adequate response by May 2,
2022, we would abate this appeal to the trial court for an abandonment hearing. See id. Neither
the brief nor a motion for extension of time to file the brief has been filed.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1)   Does appellant desire to prosecute his appeal?

       (2)   Is appellant indigent?

              (a)     If appellant is indigent, the trial court shall take such
                      measures as may be necessary to assure the effective
                      assistance of counsel, which may include the appointment of
                      new counsel.

              (b)     If the trial court finds that appellant is not indigent, the trial
                      court should determine whether appellant has made the
                      necessary arrangements for filing a brief.
       (3)   Has appointed or retained counsel abandoned the appeal? Because initiating
             contempt proceedings against appellant’s counsel may be necessary, the trial court
             should address this issue even if new counsel is retained or substituted before the
             date of the hearing. See TEX. R. APP. P. 38.8 (b)(4).

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

All appellate deadlines are ABATED pending further orders from this court.

Entered on this 13th day of May, 2022.

                                                                       PER CURIAM

ATTESTED TO: ________________________________
                MICHAEL A. CRUZ,
                Clerk of Court